Reasons for Allowance
	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “an automatic interpretation method for winter wheat based on a deformable fully convolutional neural network (FCN), comprising the following steps: step 1: using a region corresponding to a winter wheat planting area as a research region, and obtaining a high-resolution remote sensing image of the research region; step 2: preprocessing the obtained remote sensing image: extracting geometric changes of sizes, fields of view, postures, and partial deformation of winter wheat objects in different spatial positions in the high-resolution image as sample data; step 3: establishing the deformable FCN, wherein the deformable FCN comprises a network input layer, a network output layer, a first convolutional layer module, a second convolutional layer module, a third convolutional layer module, a fourth convolutional layer module, a fifth convolutional layer module, a sixth convolutional layer module, a seventh convolutional layer module, and an eighth convolutional layer module; a first pooling layer and a first deformable convolution module are successively arranged between the first convolutional layer module and the second convolutional layer module; a second pooling layer and a second deformable convolution module are successively arranged between the second convolutional layer module and the third convolutional layer module; a third pooling layer and a third deformable convolution module are successively arranged between the third convolutional layer module and the fourth convolutional layer module; a fourth pooling layer and a fourth deformable convolution module are successively arranged between the fourth convolutional layer module and the fifth convolutional layer module; a first deconvolutional layer and a fifth deformable convolution module are successively arranged between the fifth convolutional layer module and the sixth convolutional layer module; a second deconvolutional layer and a sixth deformable convolution module are successively arranged between the sixth convolutional layer module and the seventh convolutional layer module; a third deconvolutional layer and a seventh deformable convolution module are successively arranged between the seventh convolutional layer module and the eighth convolutional layer module; and a fourth deconvolutional layer is arranged between the eighth convolutional layer module and the network output layer; the network input layer is used to convert both constructed image data and marked data in the winter wheat area in the image data into corresponding three-dimensional tensors through python; the network output layer is used to predict to-be-predicted image data by using a trained model, to obtain a final prediction graph based on each pixel; the convolutional layer module is used to conduct feature extraction on an input image, and generate a feature mapping graph; the pooling layer is used to conduct downsampling on a feature graph output by a previous convolutional layer, and compress the feature mapping graph through downsampling, so as to reduce the network computing complexity; the deconvolutional layer is used to enable a low-dimensional feature graph upsampled to a high-dimensional prediction graph to implement end-to-end training; the deformable convolution module is used to implement deformable convolution by training an offset comprising position information of a sampling point, to obtain a geometric deformation feature of winter wheat; step 4: inputting the sample data to the deformable FCN to implement training of the deformable FCN; and step 5: inputting a to-be-recognized remote sensing image of winter wheat to the trained deformable FCN, and outputting a prediction graph of a winter wheat planting area in a to-be-recognized region.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665